Citation Nr: 0623917	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-20 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an earlier effective date for the grant of 
service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to March 
1970. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a June 2006 Board hearing.  The 
Board notes that upon further review of the record, the issue 
on appeal has been recharacterized as entitlement to an 
earlier effective date for the grant of service connection 
for a psychiatric disorder.  


FINDINGS OF FACT

1.  A January 2001 rating determination granted service 
connection for a psychiatric disorder, assigning a 100 
percent rating and an effective date of October 20, 1999.  

2.  A notice of disagreement with the January 2001 rating 
decision, which granted service connection effective October 
20, 1999, for a psychiatric disorder was not received within 
one year of notice of that decision.

3.  A notice of disagreement with the April 1974 rating 
decision, which denied service connection for a psychiatric 
disorder with was not received within one year of notice of 
that decision.


CONCLUSION OF LAW

The veteran did not submit timely notices of disagreement 
with the January 2001 rating decision which assigned an 
effective date of October 20, 1999, for the grant of service 
connection for a psychiatric disorder or with the April 1974 
rating decision which denied service connection for a nervous 
condition.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.201, 20.302(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326.  Congress, 
in enacting the statute, noted the importance of balancing 
the duty to assist with "the futility of requiring VA to 
develop claims where there is no reasonable possibility that 
the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the VCAA is not 
applicable.  

Analysis

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after a 
Statement of the Case has been furnished.  38 U.S.C.A. § 
7105(a).  A notice of disagreement must be filed within one 
year from the date of mailing of notice of the result of the 
initial review or determination.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.302(a).  An untimely notice of disagreement 
deprives the Board of jurisdiction to consider the merits of 
an appeal.  38 U.S.C.A. § 7105(c).  

Whether a notice of disagreement has been filed on time is an 
appealable issue.  38 C.F.R. §§ 19.34, 20.101(c).  If a 
claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  Furthermore, the record does not reflect that a 
timely request for an extension of the time limit for filing 
a notice of disagreement was made by the veteran.  See 38 
C.F.R. § 3.109(b).  

As outlined, in the January 2001 rating decision, service 
connection was established, effective October 20, 1999, for a 
psychiatric disorder.  The veteran did not submit a Notice of 
Disagreement as to the disability rating assigned, nor did he 
note disagreement with the effective date assigned.  While 
subsequent statements received in September 2001 and December 
2001 indicated the veteran's spouse needed medical care and 
the veteran's disability was total and permanent, they did 
not assert disagreement with the January 2001 rating 
decision.  Consequently, the January 2001 rating decision 
became final in January 2002.  

Similarly the April 1974 rating decision denied the veteran's 
service connection claim for a nervous disorder.  In May 1974 
a statement was received from the veteran indicating that he 
was denied VA benefits because he was in a penal institution, 
however the veteran clarified that he was not in a penal 
institution but in a mental institution.  The May 1974 
statement did not express disagreement with the April 1974 
rating.  Rather it appeared to address the RO's May 1974 
cover letter which denied nonservice-connected pension 
benefits while in a penal institution.  The earliest 
communication from the veteran regarding his disagreement 
with the effective assigned for the grant of service 
connection for a psychiatric disorder was received in May 
2002.  This was well over a year after the initial grant of 
service connection for a psychiatric disorder.  In October 
1999 a notice of disagreement was received from the veteran 
with the April 1974 rating decision.  In November 1999 the RO 
sent the veteran a letter explaining that the October 1999 
letter was not a valid notice of disagreement with the April 
1974 rating decision.   

The Board is unable to find any basis which would support a 
determination that the 
veteran submitted a timely Notice of Disagreement as to the 
effective date assigned for the grant of service connection 
for a psychiatric disorder or to the April 1974 rating 
decision which denied service connection for a nervous 
condition.  The Board notes that the veteran is not claiming 
any clear and unmistakable error in a prior RO decision.  

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue, and the claim for an earlier 
effective date for a psychiatric disorder must be dismissed 
on that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appeal is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


